 AMCAR DIV., ACF INDUSTRIESAMCAR Division, ACF Industries, Inc. and Brother-hood of Railway Carmen of the United States andCanada, Lodge No. 365, AFL-CIO-CLC; Interna-tional Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers and Helpers, LocalNo. 27, AFL-CIO; International Brotherhood ofElectrical Workers, Local No. 1, AFL-CIO;International Association of Machinists and Aero-space Workers, District No. 9, AFL-CIO; Interna-tional Brotherhood of Firemen, Oilers and Mainte-nance Men, Local No. 6, AFL-CIO. Case 14-CA-8980August 2, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn February 23, 1977, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, AMCAR Divi-sion, ACF Industries, Inc., St. Louis, Missouri, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I we agree with the Administrative Law Judge that the 6-month periodof limitations under Sec. 10tb) of the Act did not commence to run againstthe Union until the end of September 1975. at which time the Union knewor had reason to know that the Employer was subcontracting its trailer hitchwork. The Employer is estopped from asserting a 10(b) defense, because itsfraudulent concealment of vital information from the Union caused thelatter to sleep while its opportunity to seek a legal remedy was slippingaway. We cannot permit the Employer to benefit from the specific unfairlabor practice which the Act explicitly empowers us to remedy. Don BurgessConstruction Corporation d/b/a Burgess Construction and Donald Burgess andVerlan Hendrix d/b/a V & B Builders, 227 NLRB 765 (1977); Avila Group,Inc., 218 NLRB 633 639(1975).DECISIONHERZEL H. E. PLAINE, Administrative Law Judge:Respondent, a manufacturer of railroad cars and equip-ment, has been charged with violations of Section 8(a)(5)and (I) of the National Labor Relations Act, as amended(the Act) for failing to notify and bargain with theCharging Party (the Union) regarding Respondent'ssubcontracting of railroad car trailer hitch productionwork allegedly accompanied by layoffs of bargaining unitemployees who had performed such work, and for refusingto provide the Union with information concerning thesubcontracting after the union requests for information,commencing December 30, 1975. In an unrelated matter,Respondent is further charged with violating Section8(aX)(5) and (1) of the Act in refusing the Union's request tosee or obtain a copy of a handwriting analysis prepared forand utilized by Respondent in connection with its dis-charge of employee Ruffin, which discharge is the subjectof a pending grievance filed by the Union.'Hearing of the case took place in St. Louis, Missouri, onJune 7 and 8 and July 7 and 8, 1976. However, it was notuntil approximately the resumption of the second half ofthe hearing in July 1976 that General Counsel and theUnion learned of the nature and extent of Respondent'ssubcontracting for trailer hitch components and parts, afterRespondent complied with my order enforcing GeneralCounsel's subpena for the information (see report byRespondent dated June 15, 1976, G.C. Exh. II). Theexhibit, and evidence related to it, showed that thesubcontracting began in March 1974, with the bulk of thesubcontracts let in the second half of 1974 and a few let inearly 1975, with delivery and completion in some instancesas late as 1976; and layoffs of the hitch departmentproduction employees principally in the second half of1974 and early 1975.While the complaint had alleged, in paragraph 8, failureand refusal to bargain concerning the subcontracting fromJuly 1, 1975 (the outer calendar limit of the 6-monthlimitation period under Section 10(b) of the Act), GeneralCounsel over objection of Respondent moved at hearingon July 7, 1976, to amend and backdate the claimedviolation commencing July 1, 1974, contending thatRespondent's alleged concealment, and the Union's al-leged lack of knowledge, of the subcontracting tolled thestatute of limitations. It was agreed that I would, in thisDecision, rule on the motion to amend paragraph 8 of thecomplaint and the limitation issue.On the issues, apart from the dispute on the limitationmatter, General Counsel and the Union rely on thestatutory duty of the employer to notify and bargain withthe Union concerning subcontracting that affects the statusand work of bargaining unit employees; whereas Respon-I The Union filed its original charge on December 30. 1975. andamended charges on January 28 and March 17. 1976. The originalcomplaint issued on February 25, 1976, was amended on April 8. 1976, anda further amended complaint was issued on May 26. 1976.231 NLRB No. 2083 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent contends the statutory duty does not apply here.General Counsel and the Union also rely on the statutoryduty of the Employer to supply the Union with requestedinformation concerning subcontracting; whereas Respon-dent contends that its limited responses to the Union wereadequate, and the longer and more detailed review(obtained by subpena, supra) was not required of it. On theRuffin discharge matter, General Counsel and the Unionrely on the statutory duty of the Employer to supplyinformation enabling the Union to process a grievance;whereas Respondent contends the Union has no need forthe item of information requested.Counsel for all three parties have filed briefs.Upon the entire record of the case, including myobservation of the witnesses and consideration of the briefsand arguments, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a New Jersey corporation authorized todo business in Missouri, with the principal office and plantof the AMCAR Division in St. Louis, Missouri, the onlyplant involved in this case. At the plant, Respondent hasbeen engaged in the manufacture, sale, and distribution ofrailroad freight cars and related products.In calendar year 1975, a representative period, Respon-dent manufactured, sold, and distributed, at its St. Louisplant, products valued in excess of $100,000, of whichproducts valued in excess of $50,000 were shipped from theplant to points outside Missouri.As the parties admit, Respondent is an employer withinthe meaning of Section 2(2), (6), and (7) of the Act.As the parties also admit, the Union is a labororganization within the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. Respondent's Business OperationsRespondent's St. Louis plant is an enormous plant,comprising 35 buildings on 50 acres. Respondent manufac-tures, at the St. Louis plant, railroad boxcars and flatcars.For the flatcars that carry (piggyback) the trailers oftractor-trailer trucks, it also manufactures trailer hitches.The trailer hitch is a triangular-shaped device made of steelwhich, when in use, is installed on the flatcar, one at an endand another in the center of the flatcar, and serves as asimulated fifth wheel that locks into the end of the trailerthat is normally attached to the tractor.The trailer hitches have been made in a section ofdepartment 125, also known as the wood erection depart-ment, which makes other components of railroad cars(such as bridge plates) in various areas of the department.Respondent has produced, since at least the 1960's, fivemodels of trailer hitches, models A, 2, 3, 4, and 5.Respondent began production of the latest one, model 5, atthe end of 1972. The several models are essentially alike,2 All of the foregoing information was supplied by Respondent'sprincipal witness, Edwin Meacham, who was superintendent of trailer hitchproduction for the principal period in issue in this case; corroborated andsupplemented by Herbert Goodrick, the Union's business agent anddiffering only in dimensions of certain parts of compo-nents, and are produced in an identical manner by thesame classifications of employees using the same equip-ment, except that the jigs (also called fixtures), forassembly of the components of the hitch (such as the baseplate, vertical strut, diagonal strut, and head) and forassembly of the completed hitch, differ in size because ofthe dimensional differences among the models.Respondent has produced two or more models simulta-neously, and at the same time has produced additionalcomponents and parts for all of the models, as and aftereach model came into being, since it had a flow of so-calledjobbing orders from customers for replacement compo-nents and parts for worn out or damaged hitches.Respondent has produced, in its plant with its ownemployees, all of the (fabricated) parts, components, andcompleted hitches for all five models, and has alsoproduced the various jigs for assembling the differentmodel components and final assemblies. The parts aremade from raw steel by the fabrication department, wherethey are punched, formed, and sheared. From fabricationthe parts are moved to the hitch area or areas ofdepartment 125, where the assembly of parts into compo-nents and the assembly of components into completedhitches are performed. The main work in assembly isperformed by welders who place the parts, and later thecomponents, in suitable jigs for tack welding and finalwelding. Some of the work is also performed by employeesclassified as fitters, tackers, and drill press operators. Thejigs used in assembly are made in Respondent's tool anddie shop.As of the time of hearing, Respondent had on hand,either in place or in plant storage easily accessible for use,all of the equipment, including jigs, necessary for makingall five models of hitches, their components, and parts.2In the course of production of trailer hitches and hitchcomponents over the years, Respondent used as many asthree full shifts of employees per day. In fact, said UnionAgent Goodrick, in 1966 he worked as an employee ofRespondent on the third shift of the hitch section. In theperiod 1973-75, when Superintendent Meacham super-vised the work, Respondent did not go beyond operatingtwo full shifts per day for the hitch section.B. The Union RelationshipSince 1943, the five locals of Railway Carmen, Boiler-makers, Electrical Workers, Machinists, and Firemen,identified in the caption of this case, have constituted thejointly certified bargaining representative of the productionand maintenance employees of Respondent's St. Louisplant. According to Union Agent Goodrick, who sinceJanuary 1972 has been the spokesman for the unionnegotiating committee and for administration of thecollective-bargaining contract (see fn. 2, supra), at fullcapacity in the past the bargaining unit comprised 1,750employees, whereas the present total is down to 1,000employees.spokesman in contract negotiations and administration of the collective-bargaining contract, who had formerly worked in the plant from 1965 to1972, including a period in the hitch section.84 AMCAR DIV., ACF INDUSTRIESThe current collective-bargaining contract runs for 3years from September 22, 1975, to September 21, 1978. (SeeC.P. Exh. I.) The predecessor 3-year contract (1972-75)expired May 2, 1975, following which the Union went onstrike, which did not end until the effective date of thecurrent contract, September 22, 1975. The parties stipulat-ed that neither the present nor the previous contractcontained any reference to subcontracting. In this connec-tion, Union Agent Goodrick testified that the next previous3-year contract (1969-72), which expired in May 1972, hada side letter dealing with subcontracting. In negotiating the1972-75 contract, the side letter was discussed. Accordingto Goodrick, Respondent's negotiating chairman, FredSmitzel, stated that the parties did not need the letterbecause it required the Respondent to notify and bargainwith the Union regarding subcontracting, that Respondenthad a statutory obligation to do that, and hence putting theletter or its substance into the contract would add nothing.On obtaining legal advice, said Goodrick, Smitzel'sstatement appeared to be true, and the Union agreed todeleting the side letter from the then new contract (1972-75).Union Agent Goodrick further testified that, with regardto maintenance subcontracting, Respondent always noti-fied him if subcontracting was contemplated and providedthe opportunity for mutual discussion. Typically, saidGoodrick, Respondent's manager of industrial relationswould call the Union beforehand, and not infrequently, asa result of the discussions, would decide there was no needto proceed with the plan for subcontracting the mainte-nance; whereas at other times it would appear there was aneed to proceed with the subcontracting, and Respondentwould proceed.However, said Goodrick, there never was any notifica-tion to him or the Union by Respondent, and he was neveraware, of any production subcontracting. Specifically, inconnection with the hitch components and parts subcon-tracting upon which Respondent embarked in 1974, asrevealed at the hearing, Respondent's production manager,Robert Saybert, who was directly responsible to the plantmanager, admitted that there was no contact with theUnion in deciding to contract out the work, nor was thereany discussion, among those responsible, of getting intouch with the Union.C. The Hitch SubcontractingNot only was the Union given no notice of the 1974-75subcontracting, let alone opportunity to consult or bargainconcerning it, but even Respondent SuperintendentMeacham, in charge of trailer hitch and componentsproduction, was unaware of it, as he conceded on cross-examination. He explained that later and eventually hebecame aware of the subcontract purchases listed inRespondent's report of them. (G.C. Exh. I I.)Superintendent Meacham entered department 125 andthe supervision of hitch production in January 1973.Production of the new model 5 had begun at the end of1972, said Meacham, and when he came into the depart-ment Respondent was producing about 5 to 10 model 5hitches per day. Because of increased demand, productionwas increased to 25 to 30 model 5's per day in the January-March 1973 period, so that production was at 30 rrodel 5'sper day by April 1973. Because the demand was higher,Meacham said he recommended expansion in space andequipment, which recommendation was adopted. Withexpansion completed by August 1973, the quota went to 50model 5 hitches per day. The hitch area went on two shiftsand also worked Saturdays, so that the quota was actually300 hitches for a 6-day week. There were 50 to 60employees on each shift, embracing welders, fitters,tackers, drill press operators, and painters.However, said Superintendent Meacham, by the end of1973, the department was not meeting the 50-per-dayproduction quota, and he asked Plant Manager Harrisonfor better support from the fabrication department ingetting parts, and for additional lift truck service in movingfabricated parts into, and moving completed subassemblywork through, the hitch department. Meacham testifiedthat he got the better and additional support, so that byApril 1974 the department was meeting its 50-per-dayquota, or 300 model 5 hitches per week.Starting in May 1974, said Superintendent Meacham, inan attempt to avoid the Saturday overtime, the hitchsection was cut back to a 5-day 40-hour week, butcontinuing the two full shifts as before. The quota of 300model 5's per week remained the same, but this required aproduction quota of 60 per day. While the 60-per-dayquota was not reached, nevertheless actual productionwent to between 52 and 55 per day in the 5-day week, saidMeacham. This situation continued through October 1974.In November 1974, as the result of cancellation ofpurchase orders for model 5, according to SuperintendentMeacham, the production quota was reduced to 30 model5's per day, largely for stockpiling for future sales. Thesecond shift was essentially eliminated except for askeleton group of six to eight employees, said Meacham.The production of model 5 continued at this pace throughMarch 1975, when it was stopped, and the departmentmade only components for several models.On direct, Superintendent Meacham testified that in theperiod January 1973-March 1975, while the departmentwas producing model 5 under his supervision, there was noother production of complete hitches of other models. Withhis memory jogged under cross-examination by GeneralCounsel and the Union, Meacham remembered thatproduction of model 4 hitches continued through Decem-ber 1974 contemporaneously with model 5 production.Again, on direct, Superintendent Meacham talked ofdemands on the department to produce components ofsome of the older models, particularly models A and 2, andthe difficulty he had because of the concentration onproduction of model 5 hitches. He described some feebleattempt on two or three Saturdays to set up the model 5production area for production of the older modelcomponents, and the waste of time on the Saturdays ofchanging some of the equipment for the purpose andchanging back for the Monday resumption of model 5production-which, of course, made such a schemeimpractical. However, on cross-examination he was re-minded and he remembered that, throughout the wholeperiod of his supervision, model A and model 2 compo-nents were made contemporaneously with models 5 and 485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction, including some of the kinds of componentsthat were on the subcontracted list (G.C. Exh. 11) andsome that were not.Though he had not been involved in, or aware of, thesubcontracting of hitch components and parts that com-menced in March 1974, Superintendent Meacham wasRespondent's principal witness for the justification of thesubcontracting. There were 14 groups of subcontracts(grouped by subject and contractor) totaling 35 subcon-tracts, the first let on March 25, 1974, the second on June14, 1974, the next 29 in the period between July I andDecember 31, 1974, an additional 2 subcontracts inJanuary and March 1975, and the last 2 in May andAugust 1975, when the plant was on strike. Meachamcontended that in each case there was a lack of capacity inRespondent to get the work done in-plant.By lack of capacity, said Meacham, he referred to fourvariables affecting capacity, i.e., manpower, space, equip-ment, and fabricated parts. Notwithstanding his claims ondirect examination concerning the particular absences ofone or more of these variables in analyzing the allegednecessity for the 14 groups of subcontracts, the claimslargely collapsed on cross-examination, except for the last 2subcontracts in May and August 1975 when the plant wasimmobilized by the strike of the employees.Thus, Superintendent Meacham conceded that manpow-er was no problem at any time. In fact, as hereinafterdetailed, layoffs were taking place in the period of thesubcontracting. Meacham admitted that bargaining unitemployees had in the past done all of the operationsinvolved in the subcontracted work including fabrication,sawcutting, and machine beveling of parts, and assembly,welding, hotpress, drilling, and painting of components.Superintendent Meacham also conceded that Respon-dent had the equipment, including electric power and air,and the space to do the subcontracted work. The summer1973 expansion of hitch and hitch component productionhad given department 125 additional space for hitchproduction, beyond its original area, in two buildings, andhad provided additional equipment. There had been nosubcontracting in 1973. And, by summer 1974, there wasfurther additional unused space and equipment, includingpower and air, in the adjacent St. Louis Car Companyfacility, which Respondent leased, suitable for hitch andhitch component production (testimony of ProductionManager Saybert and Union Agent Goodrick). Meachamconceded that, even without this additional space, thespace that was being used for hitch and componentproduction could have been rearranged to accommodatethe production needs (without subcontracting), and thatrescheduling to do older model components on a weeklybasis rather than a Saturday-only basis would have avoidedthe impractical and aborted Saturday-only experimenta-tion. Respondent had all of the jigs (or fixtures) for all hitchand component production, either in use or in plantstorage; indeed, even loaned some of its jigs and dies to thesubcontractors, according to Superintendent Meacham.In the matter of the fourth variable-fabrication ofparts-Superintendent Meacham testified that the fabrica-:' Transfers to other departments or jobs are significant because theyfrequently involve "bumping" rights and resulting layoffs of the juniortion department had all of the equipment and know-how toproduce, as it had in the past, but that he did not knowwhat their problem was and why he was not getting neededparts from the fabrication department. He said manage-ment told him fabrication was running at full capacity, buthe did not know how many employees the fabricationdepartment had on its three shifts. Production ManagerSaybert, who said that he was responsible to see that thefabrication department produced the parts, testified thatthe Respondent was loaded with orders for boxcars; that inMarch 1974 the fabrication department was workingaround the clock 6 and sometimes 7 days per week, thoughhe did not know how many employees were involved; thatthe fabrication department concentrated on producingparts for the 2 models of boxcars and the model 5 hitch;and that Respondent ended up subcontracting parts for theother models of hitches because the volume required wasnot as large as for either the model 5's, which had a quotaof 300 per week, or for the boxcars, which had a quota of16 per day.On cross-examination Production Manager Saybert, whohad conceded that he did not know how many employeeswere involved in the three shifts of the fabricationdepartment, further admitted that sometimes the depart-ment worked only two 10-hour shifts, and that when it ranthree shifts it used only 10 employees on the third shift andthere was plenty of unused equipment. Union AgentGoodrick supplied more definitive information, that wasnot contradicted. He testified that, in 1974, whenever thefirst two shifts of the fabrication department were at fullcapacity each shift had about 100 employees. The thirdshift seldom worked, and when it worked it had at mosteight employees. The equipment used on the first two shiftswas unused when the third shift did not operate, and mostof the equipment was unused when the third shift operatedwith the skeleton staff of up to eight employees. Theequipment included unused shears, punches, presses forfabrication, and burning equipment.D. The Effect on EmploymentLike Production Manager Saybert, Industrial RelationsManager (for the St. Louis plant) Albert Finkelstein camein with no figures or records on plant employment.Nevertheless, he testified categorically and misleadingly(see table below) that there were no layoffs of department125 welders in the March through May 2, 1975, period (thestrike began May 2) and no layoffs of welders in thebalance of 1975 after the strike (which ended September22).Union Agent Goodrick was able to produce layoff andtransfer3figures from old records, supplied by Respondentto the Union as layoffs and transfers occurred, beginningwith September 1974 through November 1975. Goodrickemphasized that these were probably incomplete and mayhave been less than actual totals because of difficulty hehad in locating the papers. The authenticity of the papersand the figures shown thereon was agreed to by Respon-employees bumped to make places for the transferees. The net effect of thetransfers and bumping is a reduction in bargaining unit employment.86 AMCAR DIV., ACF INDUSTRIESdent, and Goodrick testified from them without the needfor putting the papers into evidence.As a result it appeared that there were at least thefollowing layoffs or transfers from department 125:HoYr Laid off Transferred9/74 4 welders1 fitter10/74 3 welders1 fitter11/74 11 welders1 welder fromDept. 104 4/2 fitters1 tacker2 drill pressoperators12/74 8 welders 1 fitter1 fitter1 tacker2 drill pressoperators fromDept. 115 5/1/75 1 welder1 drill pressoperator fromDept. 117 6/2/75 1 welder fromDept. 106 7/3/75 39 welders 3 welders1 welder fromDept. 104 8/7 fitters1 fitter fromDept. 1044 tackera6 drill pressoperators fromDepc. 115 9/4/75 1 welder1 fitter9/75 22 welders13 welders fromDept. 125 who wereworking in Dept. 1061 welder from Dept.1064 welders fromDept. 104 10/1 fitter1 fitter fromDept. 115 11/10/75 2 welders1 welder fromDept. 104 12/11/75 1 welder from 2 weldersDept. 104 13/Recapitulating, at the least there would appear to havebeen, in the period from September 1974 through Novem-ber 1975, layoffs of 113 welders (91 of whom were direct4 He would have been a potential welder for use in department 125, saidGoodrick. and bumping nghts between departments 104 and 106 anddepartment 125 are the same.' According to Goodrick. drill press operators in departments 115 and117 have done and do drill work on trailer hitch parts.6 See fn. 5, rupra.7 See fn. 4, supra.8 See fn. 4, supra." See fn. 5. supra.0' See fn. 4. supra.layoffs from department 125, 13 were previously fromdepartment 125 working in a related department when laidoff, and 9 were from related departments) and transfers of5 department 125 welders; layoffs of 16 fitters (14 of whomwere direct layoffs from department 125, and 2 were fromrelated departments) and transfer of I department 125fitter; layoffs of 6 tackers from department 125; and layoffsof I I drill press operators (2 of whom were direct layoffsfrom department 125, and 9 of whom were layoffs fromrelated departments).It would also appear that, of the total, 100 layoffs and 4transfers occurred in the November 1974-April 1975period, and 46 layoffs and 2 transfers occurred in theSeptember 1975-November 1975 period.'4While it was not clear that all of the employees indepartment 125 and the related departments, who were laidoff or transferred to other jobs in those periods of time,were necessarily engaged in trailer hitch or hitch compo-nents production, it was clear that among them were theemployees laid off or transferred when the two shifts of 60employees each, or a total of 120 employees, who wereengaged through most of 1974 in trailer hitch andcomponents production, were reduced near the end of 1974by half. (Superintendent Meacham thought it was accom-plished by practical elimination of the second shift exceptfor six of eight employees; Union Agent Goodrick said itwas by reducing each shift to half its size.) And clearlyamong them was the further group of employees laid off ortransferred at the end of March 1975, when all model 5production was terminated, reducing the approximately 60employees engaged in trailer hitch or component assemblyto 5 employees (as both Meacham and Goodrick testified).Goodrick further testified that these five remainingemployees were welders engaged in welding of replacementcomponents for various models and that, after the May 2-September 22, 1975, strike the five welders were reduced toone.Union Agent Goodrick testified, without contradiction,that he inquired of Superintendent Meacham concerningthese major layoffs from the hitch section as they occurred,and was told each time that sales were off and productionwas being reduced. Goodrick said he had no reason todisbelieve what he was told. In connection with his similarinquiry when the work force was ultimately reduced to theone employee, Goodrick was told that sales for hitches hadcompletely dissolved and there was not any work.Meantime, as already noted, throughout this period andstarting even earlier in March 1974, Respondent was lettingthe described 35 subcontracts for trailer hitch componentsand parts and was receiving the completed componentsand parts throughout the period and beyond, in some casesin 1976. Admittedly, Respondent had not notified the" According to Goodrick, department I I5 fitters, like welders, have thenght to available work in other departments.12 See fn. 4, supra.3 See fn. 4, supra.14 There was an indication that some of the September 1975 layoffs.immediately following the return from the strike on September 22, may haveresulted because, in addition to the strikers, all persons in layoff status priorto the stnke were also called back to insure an adequate work force, andthere were some immediate returns to layoff status in September where itwas thought there was an excess of needed manpower.87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion of the subcontracting or discussed it or its effect onthe employees in any manner with the Union.Union Agent Goodrick testified that he first becameaware, in December 1975, that some production subcon-tracting of hitch components and parts had been going on.On December 15, 1975, said Goodrick, employee OdieDaniels, who was a steward in department 125, came tohim and reported that the last and lone hitch welderworking on hitch components, employee John Fredericks,was being removed from his job on hitch components, andthat, on inquiry by Daniels of Foreman Barker, Danielswas told that the vice president and general manager of thedivision, O'Hara, had decided to "farm out," or subcon-tract, the work. Employee Daniels confirmed this report inhis testimony. Goodrick asked Daniels for evidence thatsubcontracting was going on.Employee Daniels had acquired some information at theend of September 1975, after the strike ended September22, and again in mid-December after his conversation withGoodrick. To get the information, Daniels had to gooutside department 125 and the hitch section because, asSuperintendent Meacham testified, the components thatcame from subcontractors were trucked to a receiving dockand taken to the jobbing order warehouse. In thisconnection, Meacham also testified that the componentswhen delivered by the subcontractors were already finishedwith a prime coat of red lead type primer, in the samemanner and color as Respondent's hitch section finishedcomponents, so that they were not identifiable as preparedoutside the plant unless in the shipping they bore tagsidentifying the vendor.Nevertheless, by going out on the receiving dock andtalking to truckdrivers and examining tags on incomingmerchandise, employee Daniels was able to gather and giveUnion Agent Goodrick information concerning severalkinds of trailer hitch components that had been received atthe plant from Kemco Tool, Detroit Tool, and Valley HeatTreatment Co.'5Union Agent Goodrick telephoned Industrial RelationsManager Finkelstein on December 16, 1975, and asked ifRespondent was subcontracting production work in thehitch section. Finkelstein said he was not aware of any, buthe would investigate.'61, Employee Daniels testified that he gave the information to Goodnckin December 1975 after Goodrick's request. Daniels also testified that,although he had seen some of the evidence after the stnke ended September22. 1975, he had asked Superintendent Meacham about it in connectionwith the lack of hitch work, but had not reported at the time to Goodrickbecause, said Daniels. while Meacham admitted that there had been somehitch work contracted out he also said that more would not be contractedout.Meacham claimed that Daniels asked him in early 1975, prior to March1975. about getting back some of the previously subcontracted hitchcomponents work to keep work in the department. However. I do not creditMeacham's claim respecting the time, and I credit Daniels' version because,as already noted. Meacham exhibited a poor memory and needed constantjogging of it to recall salient facts, and by his own admission. discussedpresiously, was not aware of the subcontracting in early 1975.Meacham also claimed that he talked to employee Jerome Borders, whowas a union committeeman of the wood car shop, about March 1, 1975,concerning getting back subcontracted hitch work in department 125; butBorders testified that he never discussed hitch subcontracting withMeacham, rather that, in September 1975, he discussed with Meachambringing back some of the boxcar work from Respondent's steel plant. toGoodrick then called Superintendent Meacham andasked him if any hitch work had been subcontracted.Meacham told him there had been some subcontracting ofstruts and heads for model 5 hitches.Union Agent Goodrick called again on IndustrialRelations Manager Finkelstein on December 19, 1975, andFinkelstein said that he learned that some hitch work hadbeen subcontracted out. Goodrick said the Union expectedcompensation to employees for loss of work and earnings,and Finkelstein told Goodrick there would be no compen-sation. Goodrick said he would go to the Board with thematter and filed a charge in this case on December 30,1975. At the same time, he also made a written demand onFinkelstein for information on Respondent's subcontract-ing of the previous 2 years.17E. Respondent's Duty To Bargain OverSubcontractingIt was established supra, without dispute, that Respon-dent neither notified nor bargained with the Unionconcerning the decisions to subcontract the trailer hitchcomponent and parts work set out in the 35 subcontractsdescribed in General Counsel's Exhibit 11, and thatRespondent neither discussed nor bargained with theUnion about the effect of the subcontracting uponbargaining unit employees. Likewise, it was establishedthat the hitch component assembly operations and partsfabrication that Respondent subcontracted in 1974 and1975 had been performed by bargaining unit employees,and that significant reductions in the number of hitch andcomponents assembly jobs took place in the plant inNovember-December 1974, March 1975, and September-October 1975.Absent a collective-bargaining contract or, as here,absent a provision of such a contract on the subject ofconsultation and bargaining by the employer with theUnion over subcontracting decisions, the employer isunder a statutory obligation to give notice and bargainover subcontracting that results in displacement of bar-gaining unit employees by contractor employees doing thesame work, Fibreboard Paper Products Corp. v. N.LR.B.,379 U.S. 203, 210 (1964), affg. 138 NLRB 550 (1962);unless, as set out in Westinghouse Electric Corporationwhich it had been moved. For reasons already noted, I do not creditMeacham's claim. and credit Borders' testimony.i' Finkelstein claimed that a year earlier, in late 1974 or early 1975. hehad discussed with Shop Steward Daniels bringing back to department 125subcontracted trailer hitch work to preserve the work of the welders in thedepartment. Daniels denied ever discussing hitch subcontracting withFinkelstein, and testified that he talked to Finkelstein in December 1974 orJanuary 1975 about getting back for the welders in department 125 work onboxcar parts that had been transferred to the steel plant, work that hadnothing to do with hitches. In view of Finkelstein's faulty recollection ofcrucial matters, already demonstrated, and his contradictory assertion, infra,that he did not become aware of subcontracting of hitch work until afterGoodrick's first call in December 1975, I do not credit Finkelstein's claim,and credit Daniels' testimony on this subject.I? Finkelstein conceded the correctness of the interchange between himand Goodrick, though he thought it occurred a few days earlier, onDecember 11, 1975. He added that he told Goodnck that the onlysubcontracting concerning trailer hitches was done a year ago (which wasnot true, since subcontracting continued with contracts let in 1975. see G.C.Exh. II1), and that Respondent had no intention of doing any more hitchsubcontracting.88 AMCAR DIV., ACF INDUSTRIES(Mansfield Plant), 150 NLRB 1574, 1577 (1965), there isshown the exonerating effect, cumulatively, of five factors.Thus, unilateral subcontracting without notice to andbargaining with the union would be valid if the subcon-tracting (I) is motivated solely by economic considerations,(2) comports with the employer's customary businessoperations, (3) does not vary significantly in kind anddegree from past practice, (4) has no demonstrable adverseimpact on employees in the unit, and (5) follows anopportunity by the union to bargain about changes inexisting subcontracting practices at previous generalbargaining sessions.In this case, Respondent's subcontracting of hitch workdid not comport with Respondent's customary businessoperations and past practice, within the meaning ofWestinghouse criteria (2) and (3) above, since bargainingunit employees had previously performed all of thefabrication and assembly operations involved in theproduction of trailer hitch components as well as finalassembly of the hitches. There was no evidence of any priorsubcontracting of hitch work, though Respondent hadmade hitches and their parts and components continuouslysince at least the 1960's. The Union had never beeninformed, and was not aware, of any prior productionsubcontracting by Respondent and, significantly, Respon-dent had previously established the practice of bargainingwith the Union over subcontracting of maintenance work.The evidence established that in the triennial contractnegotiations between Respondent and the Union, theUnion had not relinquished its statutory right to bargainover subcontracting; indeed, Respondent's chief negotiatorhad acknowledged Respondent's statutory obligation tonotify and bargain regarding subcontracting in the negotia-tions preceding the 1972-75 contract, and had suggestedthat accordingly there was no need for such a contractprovision, a position the Union accepted. In the negotia-tions preceding the current 1975-78 contract, the Unionwas unaware of any production subcontracting, andRespondent had failed to inform the Union of the hitchsubcontracting in which it was even then engaged. In thesecircumstances, it can hardly be said that the Union had areasonable opportunity to bargain about changes in theexisting subcontracting practices, within the meaning ofWestinghouse criterion (5) above.Moreover, contrary to Respondent's argument, the factthat the collective-bargaining contract contains a manage-ment rights or recognition clause (here art. III of C.P. Exh.I), providing that the methods, processes, and means ofmanufacturing are solely and exclusively the responsibilityof the employer, does not constitute a waiver of theUnion's statutory right to bargain over subcontracting,International Union, United Automobile, Aerospace andAgricultural Implement Workers of America (UA W) [Gener-al Motors Corporation] v. N.L.R.B., 381 F.2d 265(C.A.D.C., 1967), cert. denied 389 U.S. 857 (1967); 18 nordoes compelling an employer to bargain about a decisionto subcontract abridge the freedom of the employer to11 The court in that case held that though the only purpose of thesubcontracting out of hitherto bargaining unit work was economic, toreduce costs, the subcontracting had a substantial adverse impact on theemployees (see Westinghouse cnterion (4) above), because while the sixemployees affected were transferred to similar jobs elsewhere in the plant,manage his business. The employer's obligation to bargaindoes not include the obligation to agree, but solely toengage in a full and frank discussion with the collective-bargaining representative in which a bona fide effort willbe made to explore possible alternatives, if any, that mayachieve a mutually satisfactory accommodation of theinterests of both the employer and the employees. If suchefforts fail, the employer is free to make and effectuate hisdecision. Ozark Trailers, Incorporated and/or Hutco Equip-ment Company and/or Mobilefreeze Company, Inc., 161NLRB 561, 568 (1966); Town & Country ManufacturingCompany, Inc., Town & Country Sales Company, Inc., 136NLRB 1022, 1027 (1962), enfd. 316 F.2d 846 (C.A. 5, 1963).Respondent's contention is that the hitch componentsubcontracting was economically motivated and necessarybecause Respondent did not have the capacity to produceat the same time both the Model 5 hitch and thecomponents for the earlier models in the period of itsundisclosed subcontracting. The record refutes this argu-ment.Respondent had the demonstrated capacity to produceseveral complete hitch models simultaneously, as well asthe components for other models. It had expanded its hitchproduction facilities, including space and equipment, priorto embarking on the bulk of the series of subcontracts. Theequipment was easily moveable, and was interchangeableand adaptable for use on all models of hitches andcomponents except for the jigs; but Respondent had all ofthe jigs at hand for all models and components. Indeed,Respondent loaned its own hitch production equipment tosubcontractors for their use in assembly of subcontractedcomponents. There was evidence of additional space andequipment (both for fabrication and assembly) that wasnot used, and of neglect or failure to make certainrearrangements of space, equipment, and time that wouldhave provided greater facility and capacity for greatersimultaneous production of the components of the severalmodels as well as completed model 5 hitches. Respondentmade no argument about the availability of manpower todo all of the hitch-related work at the plant with bargainingunit employees, and there could be none, considering thesubstantial reductions in the number of hitch-related jobsand the corresponding layoffs and transfers of unitemployees, and considering also Respondent's demon-strated ability to operate two or three shifts in the hitchsection. All of these facts, in combination, suggest the lackof economic necessity for the hitch component subcon-tracting that took place and an absence of such necessitywithin the meaning of Westinghouse criterion (1).With regard to Westinghouse criterion (4), Respondent'ssubcontracting of the hitch work had a significant adverseand detrimental impact upon the employees of thebargaining unit. In the period in which Respondentengaged in the subcontracting of hitch work and the receiptof subcontracted components, the bargaining unit employ-ees engaged in hitch assembly and production underwentsubstantial layoffs, plus transfers to other work, that inthe change diminished by six the whole number of jobs performed by thebargaining unit, and the employer's failure to give notice and consult withthe union was a refusal to bargain in violation of Sec. 8(aXS) and (I) of theAct, 381 F.2d at 266.89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuccession reduced their number from approximately 120to 60 to 5 to 1. While the drop in orders for model 5 was nodoubt the cause of the elimination of many of the jobs,illustrative of the adverse impact of the subcontracting wasthe situation in November-December 1974. In that periodwhen approximately 60 hitch section employees were eitherlaid off or transferred, Respondent entered into at least sixhitch component subcontracts involving a total of morethan 5,550 man-hours of work.19Even assuming that Respondent's alleged economicmotivation for subcontracting was legitimate, that wouldnot have excused Respondent from the duty to notify andbargain with the Union where, as here, the subcontractingdiminished the number of jobs performed by the bargain-ing unit employees, International Union (UA W) v.N.L.R.B., supra at 266; Brown Transport Corp., 140 NLRB954, 956-957 (1963), enfd. (remedy modified) 334 F.2d 243(C.A. 5, 1964); Jack L. Williams, D.D.S., d/b/a EmpireDental Co., 211 NLRB 860, 867-868 (1974).The Board in Westinghouse said that the criteria,exempting an employer from the obligation to bargain oversubcontracting, must be met cumulatively, 150 NLRB at1477; perhaps, as was said later, "more or less cumulative-ly," Empire Dental Co., supra at 867, may be more accurate.However, in this case, none of the criteria has been met.20Hence, evaluating the record as a whole, Respondenthad a duty to notify and bargain with the Union beforesubcontracting its hitch-related work, and had a continuingduty to bargain with the Union over the effects of thatsubcontracting on the bargaining unit. By its failure tosatisfy these obligations, Respondent violated Section8(a)(5) and (1) unless, as considered below, the violationswere barred by the statute of limitations.F. The 10(b) Limitation was TolledRespondent contends that since the original charge inthis case was filed with the Board on December 30, 1975,any complaint and violation thereunder based on subcon-tracting and failure to notify and bargain about it thatoccurred prior to June 30,1975, is barred by the limitationof Section 10(b) of the Act providing that "no complaintshall issue based upon any unfair labor practice occurringmore than six months prior to the filing of the charge."At the start of the hearing, the complaint was limited toallegations of violation within the calendar 6-month periodprior to the filing of the charge. Thus, paragraph 8 of thecomplaint alleges that since on or about July 1, 1975,Respondent failed and refused to bargain with the Unionby, unilaterally and without prior notice and bargaining,subcontracting bargaining unit production work, andfailing and refusing to negotiate and bargain with theUnion concerning the effects of such subcontracting on theemployees of the bargaining unit.m1 See G.C. Exh. II, item 10, let November 5, 1974, 241 estimated man-hours; item I, no. 3, let December 4, 1974, 963 estimated man-hours; item 2,no. 3, let December 4, 1974, 2,220 estimated man-hours; item 3, no. 2, letDecember 3, 1974, 1,297 estimated man-hours; item 7, no. 2, let December26, 1974, 544 estimated man-hours; item 9, let December 27, 1974, 289estimated man-hours-total 5,554 estimated man-hours.20 Respondent rests its claim for exemption from the statutory duty, toMidway through the hearing, after my enforcement of,and Respondent's compliance with, General Counsel'ssubpena for information concerning the subcontracting,General Counsel and the Union learned, for the first time,of the nature and extent of Respondent's subcontractingfor trailer hitch components and parts. Up until then thedisclosure had been refused by Respondent. It wasdisclosed that 35 subcontracts had been let, the first 2 inMarch and June 1974, the last on August 26, 1975, the bulkor 29 between July I and December 31, 1974, and theremaining 3 in January, March, and May 1975, respective-ly. It was also disclosed that completion and deliveries ofthe subcontracted components and parts continuedthrough the second half of 1974, 1975, and 1976. (Theprincipal layoffs and transfers of hitch section and hitchwork-related employees occurred in the last part of 1974and early 1975, with some additional layoffs and transfersin late 1975.)Following these disclosures General Counsel moved toamend the complaint to backdate paragraph 8, alleging theviolation since on or about July 1, 1974 (in place of July 1,1975). I1 reserved decision, which I resolve now in light ofthe record made and the applicable law.I agree with General Counsel that, not only was theUnion unaware of the subcontracting while it went on, butthat Respondent concealed the subcontracting from theUnion. Indeed, the concealment was so complete that evenRespondent's man in charge of hitch and hitch componentproduction, Superintendent Meacham, was unaware that itwas going on, and only learned about it later. AsProduction Manager Saybert indicated, management chosenot to let the Union know as the subcontracts were let.And, in the contract negotiations for the current collective-bargaining contract, that began in March 1975 andcontinued through the strike of May-September 1975,Respondent did not inform the Union of its hitchsubcontracting. When in 1974 and 1975, hitch section andrelated employment dropped, Respondent told the Uniononly that orders were decreasing.Concealment from the plant employees affected was notdifficult, because delivery and storage of the subcontrac-tor's completed trailer hitch components were made at thejobbing orders warehouse, a part of the plant separate fromdepartment 125. Department 125 was where Respondentoperated its section for hitch and hitch componentassembly. By delivery of the subcontracted componentsand parts to the jobbing orders department, which was asales department for parts and components of hitches andboxcars, the subcontracted items were obviously destinedfor direct sales to customers outside the plant, or forstockpiling awaiting such orders, rather than for use in thehitch section. In any event, the subcontracted componentswere delivered to Respondent in a finished form that wasindistinguishable from components made by Respondent'shitch section.give notice and bargain over subcontracting, on cases where the Boardfound no loss of jobs or other substantial adverse impact upon unitemployees' terms and conditions of employment, e.g., Superior CoachCorporation, 151 NLRB 188 (1965); General Tube Company, 151 NLRB 850(1965); The Fafnir Bearing Company, 151 NLRB 332 (1965); Union CarbideCorporation, Carbon Products Division, Clarksburg Works, 178 NLRB 504(1969). These cases are not apposite to the situation in this case.90 AMCAR DIV., ACF INDUSTRIESActual knowledge that Respondent was doing somehitch component subcontracting came, and was firstchargeable to the Union, at the end of September 1975,after the over-4-month strike ended. At that time, bychance, Union Steward Daniels, outside his department125, came across some components tagged with the namesof subcontractors and made inquiry of SuperintendentMeacham. Meacham admitted to Daniels that somesubcontracting had been done but assured him it was overand that the work would come back to the hitch section ofdepartment 125.21 Daniels did not report the informationto the Union at the time. However, in mid-December 1975,he did report to the Union when he learned from hisforeman that Respondent planned to close down theremainder of its hitch assembly and component assemblywork and subcontract out any needs. When Union AgentGoodrick confronted Industrial Relations Manager Finkel-stein on the subject, Finkelstein denied any knowledge ofpast subcontracting and only admitted later that there hadbeen some, after Goodrick had already obtained a partialadmission from Superintendent Meacham. Even then, inlate December 1975, Respondent continued to be secretiveand refused to supply the actual information, a conditionthat continued into the middle of the hearing of the case inmid-1976. In my view there was deliberate concealment byRespondent of the subcontracting from the Union, particu-larly at the times in 1974 and 1975 when knowledge wouldhave counted most in terms of an effective union right todiscuss with Respondent, and attempt to persuade it of,alternate means of doing the work before it was subcon-tracted out.It is true, as Respondent argues, that normally acomplaint predicated on unfair labor practices thatoccurred before the 6-month limitation period is time-barred, Local Lodge No. 1424, International Association ofMachinists, AFL-CIO, et al. [Bryan Manufacturing Co.] v.N.LR.B., 362 U.S. 411, 416-417 (1960). But Bryanrecognized, 362 U.S. at 429, fn. 19, that adoption of the 6-month period of limitations was criticized by opponents ofthe legislation as the shortest statute of limitations knownto the law and was resisted on the ground that it gave"unjust assistance to employers or unions which committhose types of practices which are easily concealed anddifficult to detect" (citing the pertinent legislative history),and that, in the case before it, "It need hardly be pointedout that we are not dealing with a case of fraudulentconcealment alleged to toll the statute."As pointed out in Atlantic City Electric Company v.General Electric Company, 312 F.2d 236, 239 (C.A. 2, 1962),the Supreme Court has from earliest times held that "allfederal limitation statutes are subject to the doctrine offraudulent concealment, so that ...'the statute does notbegin to run until the fraud is discovered by, or becomesknown to, the party suing.' "The doctrine is part of an equitable principle applicableto statutes of limitations, Glus v. Brooklyn Eastern DistrictTerminal, 359 U.S. 231, 232-234 (1959), holding that lulling21 Respondent's claim that at least by early 1975 two employees, UnionSteward Daniels and Union Committeeman Borders, knew about thesubcontracting was based on discredited testimony of SuperintendentMeacham and Industrial Relations Manager Finkelstein, discussed supra.22 See also N.L.R.B. v. Shawnee Industries. Inc.. Subsidiary of Thiokolof the affected party into a false sense of security tolled thelimitation provision of the Federal Employer's LiabilityAct. And silence, even if it were not active deceit, may besufficient to toll the limitations period of the applicablestatute, J. Ralph Saylor v. Thayer Lindsley, 391 F.2d 965,970(C.A.2, 1968).In keeping with these principles, the Board has consist-ently held that the 6-month period of limitations prescribedby Section 10(b) does not begin to run on an alleged unfairlabor practice until the person adversely affected is put onnotice, actually or constructively, of the act constituting theunfair labor practice, Wisconsin River Valley DistrictCouncil of the United Brotherhood of Carpenters and Joinersof America, AFL-CIO (Skippy Enterprises, Inc.), 211 NLRB222, 227 (1974), involving an 8(bXI)(B) violation where theemployee was unaware of the union fine levied before thecalendar 10(b) period and became aware within the periodwhen a court suit to collect the fine was filed.22The rule has been applied in 8(aX5) and (I) casesinvolving, as here, undisclosed subcontracting. Avila Group,Inc., 218 NLRB 633, 639 (1975), holding that the 10(b)limitation did not run until the union became aware, andinvolving unilateral changes in working conditions; Rus-sell-Newman Manufacturing Company, Inc., 167 NLRB1112, 1115 (1967), enfd. 406 F.2d 1280 (C.A. 5, 1969),holding that the 10(b) limitation did not begin to run untilthe employees were informed of the change; SoutheasternMichigan Gas Company, 198 NLRB 1221 (1972), affd. 485F.2d 1239 (C.A. 6, 1973), holding that the 10(b) limitationdid not begin to run until the employees were made awareof the discontinuance of benefits.The rule is particularly apt where employers are legallyobligated to give notice and bargain over subcontracting.Unless the 6-month statute of limitations is tolled, absentnotice to or knowledge of the union concerning thesubcontracting-which, as seen here, may be readilyconcealed from the union-employers can avoid the legalobligation to bargain over subcontracting by arranging forreceipt of the subcontracted materials more than 6 monthsafter subcontracts have been let, thereby avoiding discov-ery of the subcontracting and responsive action by theconcerned union within the 6-month calendar period.23Accordingly, because Respondent concealed, and theUnion had no notice of, the hitch components and partssubcontracting by Respondent, or no actual or construc-tive knowledge of any part of it until the end of September1975, I find that the 6-month period of limitations underSection 10(b) of the Act did not commence to run againstthe Union until the end of September 1975. The Union'scharge of December 30, 1975, was timely filed in relation tothe undisclosed subcontracting in 1974 and 1975, and I willgrant General Counsel's motion to amend and backdateparagraph 8 of the complaint to July 1, 1974.Respondent's violation of Section 8(aX5) and (1), forfailure to give notice to and bargain with the Unionconcerning its hitch component and parts subcontractingChemical Corporation, 333 F.2d 221. 224 (C.A. 10. 1964). where the courtagreed with the Board that the 10(b) limitation period begins when the factsof a discriminatory hinng policy first became known to an applicant.23 In the case at bar, a majority of the hitch component subcontractswere not completed within 6 months of their being let.91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince July 1, 1974, was not barred by the limitation periodof Section 10(b) of the Act.24G. Respondent's Obligatiohs To SupplySubcontracting InformationAfter Union Agent Goodrick became aware in Decem-ber 1975 that there had been some hitch-related subcon-tracting by Respondent, he made a request of Respondentin writing on December 30, 1975, (G.C. Exh. 2), forinformation covering the subcontracting of bargaining unitwork during the previous 2 years.In meetings and by correspondence thereafter in early1976, (see G.C. Exhs. 3 and 5), Goodrick narrowed therequest to production subcontracting (as distinct frommaintenance subcontracting); and asked for the number ofman-hours required to perform the subcontracted projects,and the dates for completion and utilization of thesubcontracted work.As Lawrence Heptig, Respondent's director of laborrelations, conceded, Respondent first refused to furnishany hitch subcontracting information and, after the filingwith the Board of a charge on the subject by the Union,ultimately provided the Union on March 12, 1976, withonly a reference to six hitch component contracts com-pleted or still open in the period September 22, 1975, toJanuary 22, 1976.25 The result was that, as later revealed,the Union was given no inkling of the bulk of the hitch-related subcontracting that took place in 1974 and 1975and no information whatsoever on the number of man-hours needed to perform any of the subcontracted hitch-related work or on the dates of delivery or use of thecomponents or parts.The Union has a statutory right, arising out of theemployer's duty to bargain in good faith,26to obtain fromRespondent upon appropriate request information relevantand reasonably necessary to the Union's discharge of itsduties and responsibilities in representing the employees ofthe bargaining unit. These duties and responsibilities relateto the Union's functions in contract negotiations, and inlabor-management relations during the term of a contract,which include the processing of grievances and thebringing of charges under the Act. It was a violation ofSection 8(a)(5) and (1) of the Act for Respondent to refuseto furnish the Union with the subcontracting informationthat was necessary to the proper discharge of its duties asbargaining representative. N.L.R.B. v. Acme Industrial Co.,385 U.S. 432 (1967).24 General Counsel has suggested that, alternatively, even without tollingthe statute of limitations, Respondent's subcontracting of the hitchcomponent work constituted an actionable breach of the Act because it was,in practical effect, a single course of conduct, effectuating a completeelimination of all trailer hitch-related bargaining unit jobs. Hence, thoughthe subcontracting decisions, and the more significant aspects of theirimpact on the unit, fell outside the 6 months immediately prior to the filingof the December 30, 1975, charge, the performance by the subcontractorscontinued into and throughout that 6-month period. As a result, Respon-dent's unilateral subcontracting continued to have an impact on thebargaining unit, and Respondent's statutory obligation to bargain over thesubcontracting remained in effect and was breached in the 6-monthcalendar period preceding December 30, 1975. I have not found it necessaryto deal with this alternative theory.25 Labor Relations Director Heptig said he picked September 22, 1975,as the starting date, because it matched the starting date of the currentIn this connection, the subcontracting information wasproperly requested by the Union, and was relevant27andessential to intelligent and proper performance of theUnion's representative obligations and of its duty toprotect its statutory right to bargain over Respondent'ssubcontracting of bargaining unit production work. With-out the information concerning the subcontracting, includ-ing the number of man-hours required to perform it andthe dates of completion and utilization of the subcontract-ed hitch components, the Union could not accuratelyevaluate the effect and impact of Respondent's subcon-tracting on the bargaining unit, Vertol Division, BoeingCompany, 182 NLRB 421, 425-426 (1970); and, in thatregard, the Union was entitled to the subcontractinginformation for the requested 2-year period, Trustees ofBoston University, 210 NLRB 330, 333 (1974).Respondent violated Section 8(a)(5) and (1) of the Act byits initial refusal to provide any, and by its delay and onlypartial compliance in providing some, of the requiredsubcontracting information to the Union. Utica Observer-Dispatch, Inc., 111 NLRB 58, 63-64 (1955); Ohio MedicalProducts, Division of Air Reduction Company, Inc., 194NLRB 1, 6 (1971). The fact that Respondent ultimatelyfurnished the pertinent material under subpena at thehearing does not render moot or excuse the violation.H. Respondent's Obligation To Supply Grievance-Related InformationUnrelated to the violations growing out of the subcon-tracting was the discharge of employee Jerome Ruffin.Employee Ruffin was accused by Respondent of havingfalsified two sickness and accident claims. Ruffin deniedguilt and reported to Union Agent Goodrick, on March 1,1976, that he had been suspended subject to discharge onFebruary 27, 1976. Because Ruffin denied guilt of thealleged falsification, Goodrick filed a grievance on hisbehalf with Respondent.On March 5, 1976, Industrial Relations ManagerFinkelstein held a meeting in his St. Louis plant office,where employee Ruffin and Union Agent Goodrick,among others, attended. Finkelstein read the chargeagainst Ruffin, and Goodrick entered a denial. Goodrickasked for and was given copies of the two alleged claimsmade by Ruffin. He asked for copies of the returned checksrelating to the claims and was told they were in New YorkCity. He asked if there was a handwriting analysis of thesignatures on the claims and checks. Finkelstein said thatcollective-bargaining contract and therefore made the job of giving theinformation "manageable." Respondent in its bnrief claimed that the Unionwanted the subcontracting information only for the purpose of contractnegotiations in 1978, when the present contract expires; hence the refusal tosupply it and limiting the pretrial response to information since September22, 1975. The claim was without substance, as made clear in Goodrick'sDecember 1975 exchange with Finkelstein demanding a compensatoryremedy for the past violations and the Union's confirmation in writing ofJanuary 28, 1976, G.C. Exh. 4, demanding bargaining about the pastsubcontracting and its effect on the bargaining unit employees.z6 The Timken Roller Bearing Company v. N.L.R.B., 325 F.2d 746. 751(C.A. 6, 1963), cert. denied 376 U.S. 971 (1964).27 Relevance is determined under a broad discovery-type standard basedon the probability that the desired information is relevant, N.LR.B. v.Acme, 385 U.S. at 437-438; Curriss-Wright Corporation Wright AeronauticalDivision v. N. LR. B., 347 F.2d 61, 68-69 (C.A. 3, 1965).92 AMCAR DIV., ACF INDUSTRIESWells Fargo had done such an analysis for Respondent.Goodrick asked for a copy of, or to be shown, the analysis.Finkelstein said the analysis was in New York City.Finkelstein then dealt with the grievance by converting thesuspension of Ruffin into a discharge, effective forthwith.On March 8, 1976, Goodrick asked Finkelstein again forcopies of the checks and the handwriting analysis.Finkelstein said he would supply copies of the checks butthat Industrial Relations Director Heptig had ordered thatthe Union could not have the handwriting analysis.Goodrick told Finkelstein that Ruffin continued to denysigning the claims and that the Union needed the analysisto help determine the merit of employee Ruffin's positionand whether to proceed with arbitration of his grievance.Union Agent Goodrick repeated this statement in aconfrontation with Industrial Relations Director Heptig 3days later on March 11. Heptig, who said that he hadordered the analysis and had it in his possession inFebruary 1976, testified that he understood that the Unionwanted to see the handwriting analysis in order to decidewhether or not to go to arbitration with Ruffin's grievance.Nevwrtheless, said Heptig, he refused to let the Union see itor have a copy of it, and he told Goodrick that Respondentintended to use the analysis in the arbitration if the Unionpursued arbitration.The Union protected Ruffin's right to arbitration bygiving timely notice, but the arbitration had not proceededat the time of the hearing, apparently for lack of agreementon an arbitrator. Nevertheless, the evidence was clear thatRespondent had obtained and used the handwritinganalysis prior to employee Ruffin's discharge on March 5,1976, and intended to use the analysis against Ruffinshould an arbitration proceeding be held, but refused topermit the Union to see the analysis."The grievance procedure is ... a part of the continuouscollective bargaining process." United Steelworkers ofAmerica v. Warrior & Gulf Navigation Co., 363 U.S. 574,581 (1960). And it is the duty of the employer to supplysuch information as may be potentially relevant and usefulto the Union's effective and intelligent evaluation andprocessing of grievances, regardless of the actual merits ofthe grievance as might later be determined in an arbitrationproceeding, N.LR.B. v. Acme Industrial Co., 385 U.S. at438. As the Court said, such requirement upon theemployer is "in aid of the arbitral process. Arbitration canfunction properly only if the grievance procedures leadingto it can sift out unmeritorious claims. For if all claimsoriginally initiated as grievances had to be processedthrough arbitration, the system would be woefully overbur-dened. Yet, that is precisely what the respondent'srestrictive view would require. It would force the union totake a grievance all the way through to arbitration withoutproviding the opportunity to evaluate the merits of theclaim." Ibid.Moreover, the Union's right to the information is notdefeated because the Union might have acquired similarinformation through an independent course of investiga-tion, as Respondent appears to suggest, The KrogerCompany, 226 NLRB 512 (1976).Accordingly, since the handwriting analysis is relevant tothe Union's evaluation of the merits of employee Ruffin'sgrievance, and Respondent has used it to substantiate itsdischarge decision and intends to use it similarly if theUnion proceeds to arbitration, the Union was legallyentitled to a copy of the analysis. Respondent's refusal tosupply it was a violation of Section 8(a)(5) and (I) of theAct.CONCLUSIONS OF LAW1. By unilaterally subcontracting bargaining unit pro-duction work on trailer hitch components and partswithout prior notice to the Union and without affordingthe Union an opportunity to bargain over the subcontract-ing decisions or the effects of the subcontracting onbargaining unit employees, Respondent has engaged inunfair labor practices within the meaning of Section 8(aX)(S)and (1) of the Act.2. By failing and refusing to furnish the Union theinformation reasonably requested and relevant to theUnion's discharge of its responsibility concerning Respon-dent's subcontracting of said production work, Respondenthas engaged in an unfair labor practice within the meaningof Section 8(a)(5) and (I) of the Act.3. By refusing to provide the Union with a copy of thehandwriting analysis which Respondent caused to beprepared with regard to its discharge of employee JeromeRuffin and which was relevant to the Union's processing ofthe grievance on his account, Respondent has engaged inan unfair labor practice within the meaning of Section8(a)(5) and (1) of the Act.4. The unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYIn respect to Respondent's unlawful unilateral subcon-tracting of trailer hitch related work, Respondent will beordered to bargain with the Union over its continuingeffects on the bargaining unit, and to cease and desist fromfurther subcontracting without prior notice to and bargain-ing with the Union. In order to restore the status quo ante,Respondent will be required to:(1) Reinstitute its subcontracted operations to the extentit has or will have customer orders for sale or repair oftrailer hitches or components or parts, or uses or will usesuch products in its completion or repair of railroadflatcars. In this connection, it is noted that the subcontract-ing did not appear to be motivated by economic reasonsand there should be no material hardship on Respondent,since it also appears that Respondent has all of theequipment, and the space, to reactivate its hitch assemblysection and any related parts fabrication.(2) Reinstate to their former or substantially equivalentpositions employees discharged or laid off as a result of thehitch-related subcontracting and make them whole for anyloss of earnings. Backpay shall be based on earnings whicheach such employee would have normally received betweenthe date of discharge or layoff and the date of reinstate-ment, in the manner set forth in F. W. Woolworth Company,90 NLRB 289, 291-293 (1950), with interest at 6 percent inaccordance with Isis Plumbing & Heating Co., 138 NLRB716 (1962).93 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3) Give notice of, and bargain over, future subcontract-ing.28In respect of Respondent's refusals to supply the Unionwith the lawfully requested information concerning sub-contracting and the processing of the Ruffin grievance,Respondent will be ordered to cease and desist from suchrefusals and, affirmatively, to comply with such requests,and in that connection to supply the Union with a copy ofthe handwriting analysis concerning employee Ruffin.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER29Respondent AMCAR Division, ACF Industries, Inc., St.Louis, Missouri, its officers, agents, successors, and assigns,shall:i. Cease and desist from:(a) Unilaterally subcontracting bargaining unit workwithout prior notice to and bargaining with the Union.(b) Failing or refusing to supply the Union with lawfullyrequested information concerning subcontracting, process-ing of grievances, and like matters pertaining to theUnion's participation in administering the collective-bar-gaining contract or in collective-bargaining negotiations.(c) In any like manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Reinstate the trailer hitch and hitch componentsassembly operation and parts fabrication previously per-formed by its employees represented by the Union, to theextent that Respondent has customer orders, or will havecustomer orders, or stockpiles, for sale or repair of trailerhitches or components or parts, and uses or will use orstockpiles for use such products in its completion or repairof railroad flatcars.(b) Offer to those employees who were discharged or laidoff as a result of the subcontracting of the trailer hitchrelated work immediate and full reinstatement to theirformer positions or, if those positions no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make eachof them whole for any loss of pay suffered by him in themanner set forth in the section above entitled "TheRemedy."(c) Bargain collectively with the Union as to anycontinuing unremedied effects on the bargaining unit as aresult of the unlawful subcontracting of the hitch-relatedwork not remedied by the preceding subparagraphs (a) and(b) of this paragraph 2, with respect to wages, hours, andother terms and conditions of employment.(d) Give notice to the Union and bargain collectivelywith it concerning any future subcontracting of workperformed by bargaining unit employees, unless specifical-ly provided otherwise by the collective-bargaining contractbetween the Union and Respondent.(e) Comply with lawful requests of the Union forinformation concerning subcontracting, processing ofgrievances, and like matters pertaining to the Union'sparticipation in administering the collective-bargainingcontract or in collective-bargaining negotiations.(f) Upon request, furnish the Union with a copy of thehandwriting analysis of employee Jerome Ruffin.(g) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, personnelrecords and reports, and all other records necessary toascertain the amount of backpay due and other redressunder the terms of this Order.(h) Post at its St. Louis, Missouri, plant copies of theattached notice marked "Appendix."30Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(i) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.28 On the restoration of the status quo ante, see Fibreboard Paper ProductsCorp., 138 NLRB at 554-555, affd. 379 U.S. at 208, 215-217; Town &Country Manufacturing Company, Inc., 136 NLRB at 1028 31; Florida-TexasFreight, Inc., 203 NLRB 509, 511 (1973), enfd. 489 F.2d 1275 (C.A. 6, 1974).29 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.:.o In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated the National Labor RelationsAct:WE WILL NOT, unilaterally, and without prior noticeto and bargaining with the Union, subcontract bargain-ing unit work.WE WILL NOT fail or refuse to supply the Union withlawfully requested information concerning subcontract-ing, processing of grievances, and like matters pertain-ing to the Union's participation in administering thecollective-bargaining contract or in collective-bargain-ing negotiations.WE WILL NOT in any like manner interfere with,restrain, or coerce you in the exercise of your rightsunder Section 7 of the National Labor Relations Act.94 AMCAR DIV., ACF INDUSTRIESBecause the Board found that we unlawfully subcontractedbargaining unit production work and unlawfully failed andrefused to honor proper union requests for informationcovering the subcontracting and covering an unrelatedgrievance concerning employee Jerome Ruffin,WE WILL reinstate the trailer hitch and hitchcomponents assembly operation and parts fabricationpreviously performed by bargaining unit employees, tothe extent that we have customer orders, or will havecustomer orders, or stockpile, for sale or repair oftrailer hitches or components or parts, and use or willuse or stockpile for use such products in completion orrepair of railroad flatcars.WE WILL offer to those employees who weredischarged or laid off as a result of the subcontractingof the trailer hitch related work immediate reinstate-ment to their former or like jobs and give each of thembackpay with interest for any loss of earnings suffered.WE WILL bargain with the Union as to anycontinuing unremedied effects of the unlawful subcon-tracting on the bargaining unit employees not remediedby reinstatement of the hitch work and reinstatement ofthe discharged or laid-off employees with backpay.WE WILL give notice to the Union and bargaincollectively with it concerning any future subcontract-ing of work performed by bargaining unit employees,unless it is otherwise specifically provided in thecollective-bargaining contract.WE WILL comply with lawful union requests forinformation concerning subcontracting, processing ofgrievances, and like matters pertaining to the Union'sparticipation in administering the collective-bargainingcontract or in collective-bargaining negotiations.WE WILL furnish to the Union, upon its request, acopy of the handwriting analysis of employee JeromeRuffin.AMCAR DIVISION, ACFINDUSTRIES, INC.95